Citation Nr: 1223517	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  00-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure and/or service-connected generalized anxiety disorder.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a sinus disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for a headache disorder, to include as due to herbicide exposure and/or a sinus disability.

5.  Entitlement to service connection for a vision disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  

The case was previously before the Board and remanded many times, most recently in February 2010.  In the February 2010 remand (and in each prior remand), the RO was instructed to provide the Veteran with the definition of 'new and material evidence' pursuant to the pre-August 29, 2001, version of 38 C.F.R. § 3.156(a) and then readjudicate the case pursuant to such criteria.  Following the February 2010 remand, the RO issued the Veteran notice containing the pre-August 29, 2001, version of 38 C.F.R. § 3.156(a) in February 2011.  However, in the subsequent supplemental statement of the case (SSOC) issued in March 2012, the RO provided the post-August 29, 2001, version of 38 C.F.R. § 3.156(a) and also adjudicated the claims under that version.  

Despite the RO's inability to substantially comply with the Board's remand directives as it pertains to the claims to reopen, additional service department records were received into evidence in October 2011.  Under the provisions of 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156 (c) (2011).  Therefore, the Board must reconsider the prior and final October 1996 decision on a de novo basis.  

The Board further notes that the RO has certified claims for nonspecific disabilities resulting from exposure to herbicides and asbestos.  However, neither herbicide nor asbestos exposure in and of itself, and without an underlying chronic disorder, is a disability for which service connection may be granted.  It is evident from the Veteran's statements that he believes his claimed heart, gastrointestinal, sinus, headache and vision disabilities may have resulted from exposure to herbicides.  Furthermore, in the Veteran's December 1997 notice of disagreement (NOD), he averred that his claimed heart disability is related to his service-connected psychiatric disorder.  He is currently service-connected for generalized anxiety disorder.  Accordingly, the issues to be adjudicated by the Board are as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart disability, a gastrointestinal disability, a sinus disability, headaches and a vision disability.  Unfortunately, these matters must be remanded for additional development and adjudication, even though such action will, regrettably, further delay a decision in this appeal.  

There are references in the record to an occasion of elevated blood pressure, sinus bradycardia, gastroenteritis, a history of sinusitis and headaches during service.  Service records also show the presence of amblyopia.  

Post-service treatment records reflect findings of ischemic heart disease, hypertension, headaches, hiatal hernia, gastrointestinal reflux disease, and reflux esophagitis.  Also, at a VA examination performed in May 1996, a VA examiner diagnosed recurrent acute sinusitis and peptic ulcer disease by history.  A nexus opinion was not provided.  

Given the state of the record, the Board finds that the Veteran should undergo a VA examination for an opinion as to whether his claimed disorders are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his claimed heart, gastrointestinal, sinus, headache, and vision disabilities.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of the onset and continuity of the symptoms of the claimed disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional evidence with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a heart, gastrointestinal, sinus, headache, or vision disability that is related to or had its onset in service.  Also, with respect to the claimed heart disability, it should be indicated whether it is at least as likely as not that any current heart disability is either caused or aggravated by the Veteran's service-connected general anxiety disorder.  With respect to any vision disability, the examiner should indicate if the Veteran has any eye disorder other than refractive error, and as to any vision disorder other than refractive error, the examiner should opine whether it is related to or had its onset in service.  

The claims folder should be reviewed, and such review should be reflected in the report provided.  A complete rationale for any opinion expressed should also be provided.  In offering these impressions, the Veteran's reports as to a continuity of gastrointestinal symptoms since service, as well as his report of elevated blood pressure and chest pain with increased psychiatric symptoms should be discussed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued an SSOC which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



